                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA


DEAN E. GILBERT                                         CIVIL ACTION
VERSUS                                                  NO. 19-9537-WBV-KWR
SIDNEY H. CATES, IV, ET AL                              SECTION “D” (4)


                                ORDER AND REASONS
      Before the Court is the plaintiff’s Motion to Recuse Judge Vitter and Magistrate

Roby or to Stay the Matter Until Plaintiff’s Memorandum of Law for Recusal is Filed1

and the plaintiff’s Motion to Disqualify Judge Pursuant to 28 U.S.C.A. §§ 144, 455,

Due to Her Bias Against Him through Her Familial and Possible Financial Interests

in a Defendant.2 After considering the briefs submitted by Plaintiff and the applicable

law, for the reasons expressed below, the Motions are DENIED.


      I.      FACTUAL AND PROCEDURAL BACKGROUND


      On March 14, 2019, Plaintiff Dean Gilbert filed suit in Civil District Court for the

Parish of Orleans against Sidney H. Cates, IV, individually and in his official capacity

as Judge of the Orleans Parish Civil District Court, Dwight A. Gilbert, individually

and in his capacity as Administrator for the Succession of Bernadette Gaines Gilbert,

Thomas J. Cortazzo, individually and as counsel for the Succession of Bernadette

Gaines Gilbert, Darryl M. Gilbert, individually and as an heir to the Succession of

Bernadette Gaines Gilbert, and Debra Dave, as agent to the Succession of Bernadette


1   R. Doc. 8.
2   R. Doc. 21.
Gaines Gilbert. Plaintiff alleges that Judge Cates presided as the elected judge of the

Orleans Parish District Court and, in that capacity, deducted $13,000.00 from the

plaintiff’s inheritance, for a motor vehicle. Plaintiff claims that “[t]he price was an

inflated automobile value that failed to deduct the value of plaintiff’s inheritance.”3

Plaintiff further alleges that the title transfer of the vehicle revealed that it was not

owned by the Succession, thus Judge Cates allowed the succession to overcharge for

a vehicle it did not even own.4 Plaintiff claims that the court took these actions to

enrich its campaign contributor and retaliate against the plaintiff.5


        In his state court complaint, Plaintiff names Darryl Gilbert as a defendant in

his individual and official capacities as an agent with the Drug Enforcement Agency. 6

Dwight Gilbert is named as a defendant in his individual capacity and as

administrator of the Succession of Bernadette Gaines Gilbert.7 Thomas Cortazzo is

named as a defendant in his individual and professional capacity as the attorney who

represented Dwight A. Gilbert, Darryl M. Gilbert, the late Dean E. Gilbert, Sr., and

the Succession of Bernadette Gaines Gilbert.8 Debra Dave is named as a defendant

in her individual and official capacity as acting agent for the Succession of Bernadette

Gaines Gilbert.9 Plaintiff did not allege any facts particular to defendants Darryl

Gilbert, Dwight Gilbert, Thomas Cortazzo, and Debra Dave other than that he is




3 R. Doc. 1, Exhibit 2, ¶ 7.
4 Id., ¶ 9.
5 Id., ¶ 11.
6 Id., ¶ 3.
7 Id., ¶ 4.
8 Id., ¶ 5.
9 Id., ¶ 6.
suing them individually and in their official capacities.10 In the state court complaint,

Plaintiff seeks compensatory damages, punitive damages, interest, costs of suit and

such other and further relief as the Court may deem just and proper.11


        Defendant Thomas Cortazzo timely filed a Notice of Removal on April 18, 2019,

asserting jurisdiction pursuant to 28 U.S.C. §§ 1331, 1441, and 1446. On April 25,

2019, Defendant Cortazzo filed a Motion to Dismiss for Failure to State a Claim.12

Thereafter, Defendants Cates, Dave, and Dwight Gilbert filed separate Motions to

Dismiss.13 The record does not reflect that Defendant Darryl Gilbert has been served

in this case.14 On June 17, 2019, Plaintiff filed a Motion to Recuse Judge Vitter and

Magistrate Roby.15 Plaintiff asserted in that Motion that he would supplement the

Motion with a memorandum and requested time to do so. On February 14, 2020, the

Court, noting that Plaintiff did not file any responses to the Motion to Dismiss, and

further noting that Plaintiff was acting in a pro se capacity, issued an Order giving

the plaintiff an additional ten days from the date of the Order to respond to the

pending motions.16 Plaintiff then filed a Motion for an extension of time to respond,

requesting an additional 21 days to respond or whatever amount of time deemed

appropriate by this Honorable Court.17 The Court granted that Motion and allowed




10 R. Doc. 1, Exhibit 2.
11 Id.
12 R. Doc. 5.
13 R. Docs. 11, 13, 14, respectively.
14 R. Doc. 15.
15 R. Doc. 8.
16 R. Doc. 17.
17 R. Doc. 18.
Plaintiff an additional two weeks (14 days) to respond to the motions.18 Instead of

filing any responses, Plaintiff then filed this Motion to Disqualify Judge19 and another

motion for a further extension of time to respond to the pending motions.20 The Court

granted Plaintiff’s motion for additional time and granted plaintiff an additional

week to respond. As of the date of this Order, Plaintiff has not filed a response to the

Motions to Dismiss filed by defendants Cates, Cortazzo, and Dwight Gilbert.


     In his original Motion to Recuse,21 filed on June 17, 2019, Plaintiff moves to recuse

the trial court judge as well as the Magistrate Judge. Plaintiff alleges that he will

“evince Judge Vitter’s familial and historic ties to one of the defendants. These ties

and connections will impair her ability to issue impartial rulings.”22 Plaintiff further

alleges that “in her previous ruling, Magistrate Roby disavowed any connection to the

defendants. In his memorandum of law, the plaintiff will present documentation

refuting Judge Roby’s assertions.”23 No memorandum of law is included with the

filing and no accompanying memorandum has been filed since that filing; however,




18 R. Doc. 19.
19 R. Doc. 21.
20 R. Doc. 22.
21 R. Doc. 8.
22 Id.
23 R. Doc. 8. Plaintiff brings up the magistrate judge’s previous ruling. This plaintiff previously filed a

case in this Court, Gilbert v. Cates, et al., Civil Action No. 17-cv-4786-JTM-KWR, alleging the same
facts as in this matter and against the same defendants as well as additional defendants. In that
matter, plaintiff also moved to recuse the trial judge and the magistrate judge. Both the trial and
magistrate judge issued separate rulings denying the respective motions for recusal. See R. Docs. 110,
116. The trial court granted the defendants’ motions to dismiss in that matter. See R. Docs. 93, 95.
That ruling was appealed to the United States Court of Appeals for the Fifth Circuit and, on May 17,
2019, dismissed for want of prosecution. See R. Doc. 119. This matter was instituted while the appeal
was pending in that matter.
on March 11, 2020, Plaintiff filed a Motion to Disqualify Magistrate Judge, which has

been referred to the Magistrate Judge for ruling.24

           On March 5, 2020, Plaintiff filed the Motion to Disqualify Judge25 alleging that

Judge Vitter has “a personal bias or prejudice against him and for a former managing

partner of Baldwin Haspel Burke & Mayer: the Defendant Thomas Cortazzo.”26

Plaintiff attaches an Affidavit from himself asserting that “members of Judge Vitter’s

family were employed at Baldwin [Law Firm] including her late father.” 27 Plaintiff

asserts that much of the historical source of the present controversy arises from the

law firm’s allegedly fraudulent actions and that Judge Vitter “is an actual scion of

the law firm.”28 Plaintiff further claims that “Any allegation made against Baldwin,

its employees, its clients and/or former employees can be viewed as an assault upon

Judge Vitter’s friends, family members or family’s legacy.”29 Attached to the motion

are two obituaries, one of Cuthbert S. Baldwin dated May 1, 1969, and one of Richard

C. Baldwin dated April 20, 1980.30


     II.      LAW AND ANALYSIS


           28 U.S.C. § 455 states “Any. . . judge . . . shall disqualify [herself] in any

proceeding in which [her] impartiality might reasonably be questioned.” Further, she

“shall also disqualify [herself] in the following circumstances:


24 R. Doc. 24 and 25.
25 R. Doc. 21.
26 Id.
27 Id., Exhibit 1.
28 Id.
29 Id.
30 R. Doc. 21, Exhibit A and Exhibit B.
          (1) Where he has a personal bias or prejudice concerning a party, or personal
              knowledge of disputed evidentiary facts concerning the proceeding;

          (2) Where in private practice he served as lawyer in the matter in controversy,
              or a lawyer with whom he previously practiced law served such association
              as a lawyer concerning the matter, or the judge or such lawyer has ben a
              material witness concerning it;

          (3) Where he has served in governmental employment and in such capacity
              participated as counsel, adviser, or material witness concerning the
              proceeding or expressed an opinion concerning the merits of the particular
              case in controversy;

          (4) He knows that he, individually or as a fiduciary, or his spouse or minor
              child residing in his household, has a financial interest in the subject matter
              in controversy or in a party to the proceeding, or any other interest that
              could be substantially affected by the outcome of the proceeding;

          (5) He or his spouse, or a person within the third degree of relationship to
              either of them, or the spouse of such a person:
              (i)    Is a party to the proceeding, or an officer, director, or trustee of a
                     party;
              (ii)   Is acting as a lawyer in the proceeding;
              (iii) Is known by the judge to have an interest that could be substantially
                     affected by the outcome of the proceeding;
              (iv) Is to the judge’s knowledge likely to be a material witness in the
                     proceeding.


“[A] judge faced with a potential ground for disqualification ought to consider how

[her] participation in a given case looks to the average person on the street.”31 The

Plaintiff argues that recusal is necessary because Judge Vitter’s father was once

employed by the law firm that employs one of the defendants in this matter. In

support of that allegation, the Plaintiff attaches as an exhibit Judge Vitter’s father’s

obituary from 1980 which states that he was associated with that law firm at one

time. Plaintiff also attaches the 1969 obituary of Cuthbert Baldwin. The Court notes


31   Potashnick v. Port City Const. Co., 609 F.2d 1101, 1111 (5th Cir. 1980).
that Cuthbert Baldwin was the husband of Judge Vitter’s grandmother’s sister.

Richard Baldwin was the judge’s father. Both, as noted in the obituaries, have been

deceased for decades. The Plaintiff does not make any allegation that the judge is

associated with that law firm other than through her deceased father. It is noted that

the judge’s father died in 1980 and any employment with the Baldwin Haspel Law

Firm would have taken place in the 1950s or 1960s as an associate, not a partner.

The Court further notes that she has no recollection of such employment as her father

was employed at two separate law firms during the last twenty years of his life,

neither being the Baldwin Haspel Law Firm. The Court further notes that, if such

employment by the judge’s father occurred as an associate with that law firm, it was

before she was born. The Court is not persuaded that a layperson would think that

her impartiality might be questioned by the fact that her deceased father may have

worked at one of the defendant’s law firms more than fifty years earlier.


      The Court further notes that, to the best of the judge’s knowledge, the judge

has never met the Plaintiff in this matter. Further, she has no personal relationship

with Defendant Thomas Cortazzo. The Court states without reservation that it holds

no personal bias or prejudice against the plaintiff, nor does it have any personal

knowledge of any disputed issue, nor any issue regarding this matter. It does not

appear that the Plaintiff makes that allegation. Further, the Court notes that the

Plaintiff has failed to include any reason whatsoever for the recusal of the magistrate

judge, despite his earlier filing wherein he indicated that he would provide supporting
documentation.32 The Court is always mindful of the grounds for disqualification as

well as the Code of Conduct for United States Judges and her responsibility under

those canons.


      III.        CONCLUSION


          For the reasons stated herein, Plaintiff’s Motion to Recuse (R. Doc. 8)

and Motion to Disqualify (R. Doc. 21) are each DENIED. The Clerk’s Office shall

send this Order to the plaintiff’s address by way of certified and regular mail.

          New Orleans, Louisiana, this 19th day of March, 2020.




                                          ______________________________________
                                          WENDY B. VITTER
                                          UNITED STATES DISTRICT JUDGE




32   R. Doc. 8.
